DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1 – 12 have been amended

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, and 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,480,961, “Kono,” in view of US 2005/0058376, “Oohira.”
Regarding Claim 1: Kono discloses an axial piston pump (Figure 1) having several pistons (5), having a magnetic encoder (15, 17) arranged on a swash plate (6), and a magnetic field sensor (18) which is arranged in such a way that it faces towards the magnetic encoder (As shown in Figure 1); however, Kono fails to explicitly disclose that the magnetic encoder has at least two permanent magnets (2, 3) and a plate (4), which consists of a ferromagnetic material, wherein the permanent magnets (2, 3) are arranged on the plate (4) in such a way that they each face a magnetic pole (21, 31) towards the plate (4), and each pole (21, 31) is at least partially covered by the plate (4) in each case. Kono discloses a single permanent magnet element (17) in at least Column 3, Line 56.
Oohira teaches a magnetic encoder (Figures 1 – 23) for use in rotating equipment  wherein the magnetic encoder (Figure 23) has at least two permanent magnets (14) (It is noted that the at least two permanent magnets 14 are shown in at least Figure 17A, and that both Figures 23 and 17A are indicated as being directed towards the same embodiment of the magnetic encoder as discussed in at least [0077] and [0085]) and a plate 11d), which consists of a ferromagnetic material ([0183] “Also, the core metal 11 has been described as prepared from a steel plate by the use of any known press work, the core metal 11 may be prepared by machining or cutting a steel material”), wherein the permanent magnets are arranged on the plate in such a way that they each faces a magnetic pole (N, S) towards the plate ([0203], “multipolar magnet 14 oriented radially as shown in FIG. 23”), and this pole is at least partially covered by the plate in each case (As shown in Figure 23).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the magnetic encoder arrangement of Oohira in the apparatus of Kono with the precited results that such an encoder will allow for more granular or finite measurement of the movement of the swash plate over the singular magnetic sensed element of Kono.
Regarding Claim 2: Kono in view of Oohira teaches the axial piston pump according to claim 1, once combined, Oohira further teaches that the magnetic encoder has two permanent magnets ([0203], “multipolar magnet 14 oriented radially as shown in FIG. 23”), and one permanent magnet faces its south pole towards the plate, and the other permanent magnet faces its north pole towards the plate ([0023]; As shown in at least Figure 17A, each successive magnet is shown as presenting the opposite pole of the adjacent magnet towards the plate such that any two adjoing magnets may be interpreted as comprising a first magnet and a second magnet facing their respective N and S poles to the plate). 
Regarding Claims 3 and 11: Kono in view of Oohira teaches the axial piston pump according to claims 1 and 2, once combined, Oohira further teaches that a distance between the permanent magnets (2, 3) and the plate (4) is in each case a maximum of 500 µm (The magnets are shown as being in contact with the plate such that they are imprinted as being placed less than 500 µm from the plate).
Regarding Claim 5: Kono in view of Oohira teaches the axial piston pump according to claim 1, Oohira further teaches all surfaces of the permanent magnets which do not contact the plate are surrounded by at least one non-ferromagnetic material (At least Figure 5; [0087], “core metal 11 is surface treated to have a resinous coating 22 for anticorrosion purpose”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the the non-ferromagnetic material resinous coating of Oohira into the magnetic encoder of Kono in view of Oohira with the predicted results that such a coating will provide anticorrosion protection (Oohira, [0087]).
Regarding Claim 8: Kono in view of Oohira teaches the axial piston pump according to claim 1, once combined, Oohira further teaches that the plate is arranged between the magnetic field sensor and the pistons (Once combined, the plate of Oohira mounted to the exterior radial surface of the swash plate of Kono is arranged between the magnetic field sensor and the pistons as the field sensor is shown on the opposite side of the body from that of the pistons, such that the plate will be between the two elements) in such a way that the plate faces the pistons and the permanent magnets face the magnetic field sensor (As shown in at least Figure 1 of Kono, once combined, the surface of the permanent magnets will face to the magnetic field sensor when in a position to be read by the sensor while the opposing side of the magnet, covered by the plate, will show the plate facing towards the opposite direction and towards the piston).
Regarding Claim 9: Kono in view of Oohira teaches the axial piston pump according to claim 1, once combined, Kono further teaches that the plate is arranged, in one position of the swash plate, parallel to the pistons (Once the plate of Oohira is combined, the plate will be arranged such that it is parallel to the pistons as shown in at least Figure 1, the outer periphery or outer radial surface of the swash plate to which the magnetic encoder is mounted is shown as being parallel to the axial stroke axis of the pistons such that the arrangement of the plate of the magnetic encoder is broadly interpreted as being parallel to the pistons).
Regarding Claim 9: Kono in view of Oohira teaches the axial piston pump according to claim 1, once combined, Kono further teaches that the longitudinal axes of both permanent magnets are arranged, in one position of the swash plate, parallel to the pistons (Once the plate of Oohira is combined, the plate will be arranged such that it is parallel to the pistons as shown in at least Figure 1, the outter periphery or outer radial surface of the swash plate to which the magnetic encoder is mounted is shown as being parallel to the axial stroke axis of the pistons such that the arrangement of the plate of the magnetic encoder is broadly interpreted as being parallel to the pistons, as the magnets are mounted to the plate is such a way that their longitudinal axes is parallel to the plate their axes are interpreted as also being parallel to the pistons).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,480,961, “Kono,” in view of US 2005/0058376, “Oohira,” and US 7,443,177, “Bowler.”
Regarding Claim 4 and 12: Kono in view of Oohira teaches the axial piston pump according to claims 1 and 2, however, once combined, Oohira fails to explicitly define the thickness of the plate such that it is silent as to wherein the plate has a thickness in the range of from 0.5 mm to 1.2 mm. 
Bowler teaches the relationship of material properties between a plate thickness and its relative magnetic permeability (At least col. 3 ln. 64 thru col. 4 ln. 18, “Higher-frequency voltage values are entered into a theoretical formula (along with the conductivity and plate thickness) to calculate the magnetic permeability.”). It would have been obvious to one of ordinary skill in the art to have modified the plate of Oohira to have a thickness in the range of 0.5 to 1.2 mm as such a change in size would have been within the skill of one of ordinary skill in the art as it is known that the thickness of a ferromagnetic material will affect the magnetic permeance of the element. Such a modification of the plate thickness is further obvious in view of Bowler as it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plate thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Bowler teaches the relationship between the magnetic permeability of the plate and the thickness of the plate.

Allowable Subject Matter
Claims 6 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: Kono in view of Oohira discloses the apparatus of claims 1 and 5; however, Oohira fails to disclose the magnetic encoder made of a non-ferromagnetic material, which has two recesses in which the permanent magnets are arranged, wherein the recesses are covered by the plate.
Response to Arguments
Applicant's arguments filed 2022.08.09 have been fully considered but they are not persuasive. Applicant argues on page 6, ¶ 2, of their remarks that the teaching of Oohira having “at least two permanent magnets” does not read over the instant independent claim and that “only one multipolar magnet is show.” Applicant alleges that the single sintered metal multipolar magnet of Oohira does not read over the aforesaid limiaiton. Examiner does not agree with this interpretation of Oohira. Oohira does teach a multipolar magnet as described in at least the abstract as being a “multipolar magnet (14) is formed of a sintered element.” However, a broadest reasonable interpretation of the limitation “the magnetic encoder has at least two permanent magnets” reads over the magnet as taught by Oohira as each of the multiple pole of the multipolar magnet are interpretable as forming a permanent magnet such that the plurality of poles read over the “at least two” limitation. It is noted that the claim is presented broadly and does not limit the interpretation over Oohira through a more narrow limitation such as “at least two separable” permanent magnets.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746